Citation Nr: 9903040	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  96-13 741A	)	DATE


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for an eye disability 
as secondary to service-connected hypertension and 
tachycardia.  

2.  Entitlement to service connection for heart disease.  

3.  Entitlement to an increased rating for hypertension and 
tachycardia, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty from August 1940 to July 
1946 and from October 1946 to September 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  


REMAND 

Service connection for hypertension and tachycardia was 
granted in October 1979.  The disability was rated as 10 
percent disabling under diagnostic codes 7101-7013.  

The increased rating claim should be considered under the new 
rating criteria effective January 12, 1998.  

The record does not disclose a recent VA examination.  This 
should be performed to determine the extent of the 
disability, including secondary complications.  

The case is REMANDED to the RO for the following:  

1.  The RO should schedule the veteran 
for a VA cardiovascular examination.  The 
claims folder and a copy of this Remand 
should be made available to the examiner 
for review.  All tests and studies deemed 
necessary by the examiner should be 
accomplished, including those necessary 
to measure the level of metabolic 
equivalents (METs).  The test results 
should be reviewed prior to the 
completion of the report.  The physician 
should express an opinion on the 
following, with a complete explanation:  

a.  What cardiovascular diagnoses does 
the veteran have as a result of his 
service-connected hypertension and 
tachycardia?  

b.  What cardiovascular disorders does 
the veteran have which are aggravated by 
the service-connected hypertension and 
tachycardia?  

c.  What cardiovascular disorders does 
the veteran have which were neither 
caused nor aggravated by the service-
connected hypertension and tachycardia?  

d.  What is the level of METs associated 
with the service-connected hypertension 
and tachycardia, and any diagnoses due to 
or aggravated by them?  

2.  The RO should schedule the veteran 
for a VA ophthalmologic examination.  The 
claims folder and a copy of this Remand 
should be made available to the examiner 
for review.  All tests and studies deemed 
necessary by the examiner should be 
accomplished and the test results should 
be reviewed prior to the completion of 
the report.  The physician should express 
an opinion on the following, with a 
complete explanation:  

a.  What eye diagnoses does the veteran 
have as a result of his service-connected 
hypertension and tachycardia?  

b.  What eye disorders does the veteran 
have which are aggravated by the service-
connected hypertension and tachycardia?  

c.  What eye disorders does the veteran 
have which were neither caused nor 
aggravated by the service-connected 
hypertension and tachycardia?  

d.  What impairment of visual acuity, if 
any, is due to the service-connected 
hypertension and tachycardia and 
resultant disabilities.  If there is no 
impairment of visual acuity due to the 
service-connected hypertension and 
tachycardia and resultant disabilities, 
the doctor should so state.  If there is 
an impairment of visual acuity but the 
doctor can not determine which portion is 
due to the service-connected hypertension 
and tachycardia and resultant 
disabilities, he should so state.  

3.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655 (1998), when the 
claimant without good cause fails to 
report for examination, the claim will be 
denied.  However, the Secretary must show 
a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
remand serves as notification of the 
regulation.  

4.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
reports.  If a requested examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (1998) 
("if the [examination] report does not 
contain sufficient detail, it is incumbent 
upon the rating board to return the report 
as inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 6 
Vet. App. 405, 407 (1994); Stegall v. 
West, 11 Vet. App. 268 (1998).  

Following completion of these actions, the RO should review 
the claims.  The increased rating claim must be considered 
under both old and new rating criteria.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  Thereafter, in 
accordance with the current appellate procedures, the case 
should be returned to the Board for completion of appellate 
review.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 6 -


